Exhibit 21.1 SUBSIDIARIES OF REGISTRANT Name Jurisdiction ContentGuard Holdings, Inc. Texas ContentGuard Europe GmbH Germany ContentGuard, Inc. Texas Content Technologies LLC Nevada Helsinki Memory Technologies Oy Finland Memory Technologies LLC Nevada Pendragon Electronics and Telecommunications Research LLC Nevada Pendragon Networks LLC Nevada Pendragon Wireless LLC Nevada Pendrell Asset Management, LLC Nevada Pendrell Technologies LLC Nevada Phoenicia Innovations LLC Nevada PIH, Inc. Washington
